Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11 and 15 are rejected under 35 USC 102 (a((2) as being anticipated by Tsuzuki (JPH09246814).

   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

Regarding to claims 1 and 10, Tsuzuki discloses the device as shown on Figures 1-4 comprising:
-a superconducting material layer (24) positioned on a raised portion of a dielectric substrate (22), wherein the raised portion extends from a surface of the dielectric substrate; and 
-a dielectric film (25) that covers at least a portion of the superconducting material layer and the raised portion of the dielectric substrate.  
Regarding to claims 11 and 15, inherently,  the etching forms the raised portion by recessing the dielectric substrate (22).  

Claims  1 and 10  are rejected under 35 USC 102 (a((2) as being anticipated by Nakanishi et al (JP2006041723).

   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1 and 10, Nakanishi et al discloses the device as shown on Figures 1-7 comprising:
-a superconducting material layer (12 on Figure 3) positioned on a raised portion of a dielectric substrate (11), wherein the raised portion extends from a surface of the dielectric substrate; and 
-a dielectric film (19) that covers at least a portion of the superconducting material layer and the raised portion of the dielectric substrate.  
                                                 
Allowable Subject Matter

           Claims 16-20 are allowed because the prior art of record fails to disclose that:
- a first chip that includes a superconducting qubit positioned on a first dielectric substrate; and
a second chip bonded to the first chip as combined in claims 16-20.

          Claims 2-9, 12-14 and 17 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:

-wherein the dielectric film has a loss tangent that is less than or equal to 5e-5 at a frequency that is between 4.5 gigahertz and 5.5 gigahertz as combined in claims 2, 14 and 17.  
-a superconducting electrode (24) positioned on the dielectric film and over the superconducting material layer as combined in claims 3-9 and 12-13.  



Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842